FILED
                             NOT FOR PUBLICATION                             JAN 22 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-10237

                Plaintiff - Appellee,             D.C. No. 4:12-cr-50233-DCB

  v.
                                                  MEMORANDUM*
JORGE GARCIA-PANTOJA, a.k.a. Jorge
Garcia-Pantoia,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Fred L. Van Sickle, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Jorge Garcia-Pantoja appeals from the district court’s judgment and

challenges the 12-month sentence imposed upon revocation of supervised release.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Fred L. Van Sickle, Senior United States District
Judge for the Eastern District of Washington, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Garcia-Pantoja contends that the district court erred by ordering his

revocation sentence to run consecutively to his sentence for illegal reentry. He

argues that U.S.S.G. § 5D1.1(c) creates a presumption that the court impose a

concurrent sentence when a deportable alien is sentenced for violating supervised

release. We disagree. Section 5D1.1(c) concerns the imposition of a term of

supervised release, not the sentence to be imposed upon revocation. See U.S.S.G.

§ 5D1.1(c) (2011). Contrary to Garcia-Pantoja’s argument, the Guidelines

recommend that the court impose a consecutive sentence for a supervised release

violation. See U.S.S.G. § 7B1.3(f).

      Garcia-Pantoja next contends that his sentence is substantively unreasonable

because it creates unwarranted sentencing disparities. Contrary to his claim,

Garcia-Pantoja is not similarly situated to defendants who are not serving terms of

supervised release. The district court did not abuse its discretion in imposing

Garcia-Pantoja’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). In

light of the totality of the circumstances and the 18 U.S.C. § 3583(e) sentencing

factors, the consecutive sentence is substantively reasonable. See id.

      AFFIRMED.




                                          2                                       13-10237